Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the election filed 12/30/20.
	Claims 1-20 are pending.
Election/Restrictions
Applicant’s election without traverse of Species I, Figs. 8 and 9-11 with claims 1, 2, 5, and 9-20 readable thereon in the reply filed on 12/30/20 is acknowledged.  Claims 1, 2, 5, and 9-20 have been examined on their merits.
Claims 3-4, 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/30/20.
Information Disclosure Statement
The IDS(s) submitted 8/15/19, 1/27/20, and 7/10/20 have been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: In paragraph no. 0043, lines 1-2, “BSP” (both occurrences) should read “BSR”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an obtaining unit”, “an allocation unit”, and “a receiving unit” in claims 1, 2, 5, and 9-20 and “a specifying unit” (claim 2), and “a classification unit” (claims 11, 15).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “a signal that has been transmitted” is confusing since it is not readily apparent where this signal is originating from.  For example, is it originating from one of the previously recited “a first communication apparatus” and “a second communication apparatus” and if so, this should be clearly claimed.
Claims 19 and 20 recite similar limitations and hence, has the same indefinite problem as claim 1.

In claim 5, the limitation “in order from another communication apparatus that holds transmission data of a high-priority access category” is confusing.
In claims 13 and 14, the limitation “the accuracy” lacks a clear antecedent basis since it is not clear which of the two accuracies is being referred to in claim 11 from which they each depend.
In claims 16 and 17, the limitation “the other communication apparatus” (last line) lacks a clear antecedent basis since it is not clear which of the “first” and “second” communication apparatuses the limitation refers to in claim 1 from which they each depend.
For purposes of applying prior art, the above-identified indefinite claim limitations have been interpreted to read on the prior art, as appropriate.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 9-10, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shirali et al., Pub. No. US 2017/0332385, (“Shirali”).
Independent Claims
Regarding independent claim 1, Shirali teaches the claimed limitations “A communication apparatus (Fig. 1, AP 110, see also Fig. 3) comprising: 
an obtaining unit (Fig. 3, processor 330, BSR Table 343) configured to obtain information regarding an access category of transmission data in each of a plurality of other communication apparatuses including a first communication apparatus (Fig. 1, STA1) and a second communication apparatus (Fig. 1, STA2; see paragraph no. 0043, “In some implementations, data may be assigned to one of four access categories (AC0-AC3): the highest priority data (such as voice data) may be assigned to the first access category (AC0) …”; see also paragraph no. 0076, “the BSR table 343 may store, for each of a plurality of STAs, information indicating an amount of queued UL data and the priority level(s) of the queued UL data”); 
an allocation unit (Fig. 3, processor 330, RU allocation SW module 346) configured to allocate wireless resources of OFDMA (Orthogonal Frequency Division Multiple Access) such that a transmission opportunity of the first communication apparatus does not precede a transmission opportunity of the second communication apparatus that has transmission data of a higher-priority access category than an access category of transmission data in the first communication apparatus (see paragraph nos. 0004 and 0085 which disclose IEEE 802.11ax standard and OFDMA transmission; see paragraph nos. 0042, 0080, 0106 and in particular paragraph no. 0042 which discloses that “data may be selected for transmission over a shared medium according to priority levels, for example, so that higher priority data (such as voice data) may be allocated higher transmission priorities than lower priority data (such as emails)”; note that the broadly recited limitation “does not precede” also may read on the disclosed concurrent transmission of uplink data by the different stations); and 
a receiving unit (Fig. 3, antenna 360, PHY 310) configured to receive a signal that has been transmitted using OFDMA in accordance with allocation of wireless resources by the allocation unit and that conforms to an IEEE802.11 series standard” (see paragraph no. 0085 for a IEEE 802.11ax standard transmission; see also paragraph no. 0107, “The AP may receive queued UL data from the associated STA via the set of RUs (808)”).
Regarding independent claims 19 and 20, these independent claims are corresponding method and computer readable medium claims of the apparatus claim 1 and recite similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to these independent claims and as further amplified below to highlight the minor differences between the claims, as required.
Regarding further independent claim 20, see Fig. 3, memory 340 for a non-transitory computer-readable storage medium.
Dependent Claims
Regarding claim 2, Shirali teaches “wherein the obtaining unit further obtains information regarding a size of transmission data in each of the plurality of other communication apparatuses (paragraph no. 0076, “the BSR table 343 may store, for each of a plurality of STAs, information indicating an amount of queued UL data”), the communication apparatus further includes a specifying unit (Fig. 3, processor 330, modules 344, 345) configured to specify a communication period until reception is complete under an assumption that the communication apparatus receives the transmission data, from the information regarding the size of the transmission data (see Fig. 6 and its respective written description for a “communication period” or TXOP 608), and the allocation unit sets, for each transmission opportunity, a communication period common with one or more other communication apparatuses in accordance with an access category of transmission data in the one or more other communication apparatuses to which wireless resources - 38 -10197501US01/P219-0502US corresponding to the transmission opportunity are allocated and the communication period specified by the specifying unit” (see Fig. 6 and its respective written description for a “communication period common” which reads on the common communication period 604 set within the TXOP 608 specified by the AP; the stations 1 to N all transmit concurrently during the common communication 
Regarding claim 5, Shirali teaches “wherein the allocation unit allocates a frequency band having a fixed width in order from another communication apparatus that holds transmission data of a high-priority access category” (see Fig. 5A for the allocation of resource units or subcarriers).
	Regarding claim 9, Shirali teaches “wherein the allocation unit allocates a frequency band that has not been allocated by the allocation based on an access category, to another communication apparatus that has a larger amount of transmission data than other communication apparatuses” (see paragraph no. 0106 which discloses that the AP allocates RUs or “frequency band” based on the amount of uplink data per station and priority level).
	Regarding claim 10, Shirali teaches “wherein the allocation unit reallocates the wireless resources based on that transmission data in one of the plurality of other communication apparatuses has been added” (see paragraph no. 0107 which discloses reallocation of RUs or “wireless resources” based on a change in the amount of queued UL data in each station).
	Regarding claim 16, Shirali teaches “wherein the obtaining unit obtains information regarding transmission - 41 -10197501US01/P219-0502US data in another communication apparatus using a buffer status report (BSR) transmitted from the other communication apparatus” (see 
Regarding claim 17, Shirali teaches “wherein the obtaining unit obtains information regarding transmission data in another communication apparatus using a QoS Control field or an HT Control field in a data frame transmitted from the other communication apparatus” (see paragraph no. 0114).
Regarding claim 18, Shirali teaches “wherein the communication apparatus is an access point conforming to an IEEE802.11ax standard” (see paragraph no. 0085).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirali in view of Oteri et al., Pub. No. US 2019/0090259, (“Oteri”).
	Regarding claim 11, Shirali does not teach but Oteri teaches “a classification unit configured to classify the plurality of other communication apparatuses based on accuracy of transmission power and - 40 -10197501US01/P219-0502US accuracy of measurement of received signal strength” (paragraph no. 0088, “An AP may identify 401 the power class of the WTRUs based on the WRTU capability” and these WTRUs are classified into either power class A 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Shirali by incorporating the teachings of Oteri to ensure that WRTUs that belong to different power classes are able to participate in an uplink multi-user transmission and to minimize inter carrier interference between resource units as suggested by Oteri in paragraph nos. 0083 and 0080.
Regarding claim 12, Shirali does not teach but Oteri teaches “wherein the allocation unit allocates wireless resources so as to give different transmission opportunities to another communication apparatus of a first class and another communication apparatus of a second class” (see paragraph nos. 0084, 0090, and 0091 which disclose that WTRUs in different power classes transmit at different time periods).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Shirali by incorporating the teachings of Oteri to ensure that WRTUs that belong to different power classes are able to participate in an uplink multi-user transmission and to minimize inter carrier interference between resource units as suggested by Oteri in paragraph nos. 0083 and 0080.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Shirali by incorporating the teachings of Oteri to ensure that WRTUs that belong to different power classes are able to participate in an uplink multi-user transmission and to minimize inter carrier interference between resource units as suggested by Oteri in paragraph nos. 0083 and 0080.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirali in view of Oteri as applied to claim 11 above, and further in view of Applicant’s Admitted Prior Art (“AAPA).
Regarding claim 15, Shirali and Oteri do not teach but the AAPA teaches “wherein the classification unit performs the classification based on a value of an HE PHY capabilities information element of a management frame transmitted from each of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Shirali and Oteri by incorporating the teachings of the AAPA to use the information element specified in the IEEE 802.11ax standard in order to comply with the standard and ensure interoperability between the stations and the AP.  This modification is further suggested by Oteri in paragraph no. 0088 since it discloses that the AP classifies the WRTUs based on the “WTRU capability” which suggests compliance with the standard.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.C.K/
Examiner, AU 2414

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414